

115 HR 2525 IH: Financial Literacy for Students Act
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2525IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Cartwright (for himself, Mr. Kelly of Pennsylvania, Mr. Meeks, Mr. Ryan of Ohio, Ms. Kaptur, Ms. Jackson Lee, Ms. Moore, Mr. Langevin, Mr. Takano, Mrs. Napolitano, Mr. Lewis of Georgia, Mr. Himes, Mr. Grijalva, Ms. McCollum, Mr. Clay, Mr. Ruiz, and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo improve the financial literacy of students. 
1.Short titleThis Act may be cited as the Financial Literacy for Students Act. 2.Statewide incentive grants for financial literacy educationPart F of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7251 et seq.) is amended by adding at the end the following: 
 
5Financial Literacy 
4651.Statewide incentive grants for financial literacy education 
(a)Grants AuthorizedFrom amounts appropriated under subsection (e), the Secretary may award grants to State educational agencies to enable State educational agencies, on a statewide basis— (1)to integrate financial literacy education into each public elementary school and public secondary school within the State that is eligible to receive funds under title I; and 
(2)to provide professional development regarding the teaching of financial literacy in core academic subjects to each secondary school teacher of financial literacy or entrepreneurship within the State. (b)Permissible uses of fundsIn carrying out the grant activities described in subsection (a), the State educational agency may use grant funds to— 
(1)implement school-based financial literacy activities, including after school activities; (2)enhance student understanding and experiential learning with consumer, economic, entrepreneurship, and personal finance concepts; and 
(3)promote partnerships with community-based organizations, financial institutions, local businesses, entrepreneurs, or other organizations providing financial literacy activities. (c)Limitation on uses of fundsA State educational agency receiving grant funds under this section shall not use more than 20 percent of such grant funds to carry out the following: 
(1)Teacher professional development programs to embed financial literacy or personal finance or entrepreneurship education into core academic subjects. (2)Curriculum development. 
(3)An evaluation of the impact of financial literacy or personal finance education on students' understanding of financial literacy concepts. (d)Matching fundsA State educational agency that receives a grant under this section shall provide matching funds, from non-Federal sources, in an amount equal to 25 percent of the amount of grant funds provided to the State to carry out the activities supported by the grant. 
(e)AppropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2018 and each of the 4 succeeding fiscal years..  